DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	Claims 1, 7, 8 and 14 are amended.  Claims 3, 4, 10 and 16-18 are cancelled.  Claims 21-22 are new.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation "said platform" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 recites the limitation "a base" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0038490 to Lillevold.
	Concerning method claims 14, 15, 19 and 20 in view of the structure disclosed by Lillevold ‘469, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
	Regarding claim 14, Lillevold ‘490 Regarding claim 14, Lillevold ‘469 discloses a method of moving a person with mobility constraints, the method comprising: a) coupling the legs of a walker 30 to walker-skis 25 (para 0054 discloses that various other configurations of anchors could be used to support the walker and para 0026 applicant’s specification teaches the use of walker-skis, a push- button mechanism, a locking button device, pins, clips, clamps or screw fasteners - see below motivation) positioned on the edge of a base 20 of a portable movement device (para 0007 and 0054); b) assisting the person with mobility constraints from a first seated position near said portable movement device 10, to a standing position on said portable movement device, wherein said person with mobility constraints engages one or more handles 48 on said walker 30 on said (platform or base? - line 3 recites that the walker is attached to walker-skis on the base - the examiner will reject this recitation, as best understood, as the walker is on the base 20 - see 112 rejection - also note: the walker is on the platform 50 and base 20 since the platform and base are attached) of said portable movement device to stand in an assisted position on said portable movement device 10 (; c) rotating said platform 50 of said portable movement device relative to a base 20 of said portable movement device, wherein said base 20 of said portable movement device is stably positioned on a floor (fig. 3) and wherein said person with mobility constraints is rotated in a circular motion in a circular path to a second position; d) assisting said person with mobility constraints to a second seated position; and e) removing said walker 30 from said portable movement device (Figs 1-2 and col. 8, lines 5-46 and col. 6, lines 10-11).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use walker-ski type anchors, since the equivalence of walker-skis and a push- button mechanism, a locking button device, pins, clips, clamps or screw fasteners (applicant’s specification para 0026) for their use in the support art and the selection of any known equivalents to support a rod type structure, like that of a walker leg, would be within the level of ordinary skill in the art.
	Regarding claim 15, Lillevold ‘469 discloses further comprising moving said portable movement
device to a second location (col. 8, lines 5-46).
	Regarding claim 19, Lillevold ‘469 discloses wherein said platform 50 is engaged with said base
20 with a rotational component 55.
	Regarding claim 20, Lillevold ‘469 discloses wherein raid rotational component is a lazy susan 55.

Allowable Subject Matter
	Claims 1, 2, 5-9, 11-13, 21 and 22 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  note claim 1 as currently amended, specifically the newly added language distinguishes over the art.

Response to Arguments
	Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive. Regarding claim 14, applicant argues that anchors 25 are not attached to the base and are not the universal use of walker attachment.  The examiner submits that claim 14 first recites coupling the walker legs to walk-skis are positioned on the base then later recites that the walker is on the platform.  The claim has been rejected under 112 as best understood.  It is unclear if applicant intends for the walker to be on the base or the platform.  The claim is rejected as best understood.
	Further, nowhere in applicant’s specification is the intention that the named walk-skis are the “walker glide skis” or “ski glides” that are the industry standard anchors for walkers.  The walker anchors have various names and configurations.  Further, there is no mention in applicant’s specification that the named walker-skis are the specific type of anchor only used for walkers nor is the specification specific to only this type of fastener.  
	In fact, para 0026 states that “[t]he stabilizing device can be coupled to the base in numerous ways, including but not limited to a push- button mechanism, a locking button device, pins, clips, clamps or screw fasteners.  There is nothing in applicant’s specification that would preclude the examiner from seeing the walk-ski and deducting that such a fastener 202 could be used to support any rod or pole of a size that could  fit onto the protruding portion of the fastener 202. 
	The rejection is maintained and given the broadest and most reasonable interpretation.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632